Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157413(12)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  WALTER T. CRAWLEY,                                                                                 Elizabeth T. Clement,
            Plaintiff,                                                                                                Justices


  v                                                                 SC: 157413
                                                                    AGC: 17-1649
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _______________________________________/

         On order of the Chief Justice, the motion of plaintiff to waive the fee for his motion
  for entry of default is GRANTED as to that motion only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 1, 2018

                                                                               Clerk